            Case 7:20-cv-08040-VB Document 20 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
SONIA ARROYAVE,                                                :
                                   Plaintiff,                  :
v.                                                             :    ORDER
                                                               :
UNIVERSAL REMOTE CONTROL, INC; JIN                             :    20 CV 8040 (VB)
CHANG; and, CHANG PARK,                                        :
                                   Defendants.                 :
---------------------------------------------------------------x

        On November 30, 2020, defendants moved to dismiss the complaint. (Doc. #18).

        Accordingly, it is hereby ORDERED that, by no later than December 10, 2020, plaintiff
must notify the Court by letter whether she (i) intends to file an amended complaint in response
to the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiffs a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.
See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

        If plaintiff elects to file an amended complaint, she must file the amended complaint by
no later than 14 days after notifying the Court of her intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: December 1, 2020
       White Plains, NY
                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                         1
